 123321 NLRB No. 27HOUSTON BUILDING SERVICES1936 F.2d 178 (1991).2112 S.Ct. 1159 (1992).3In its limited cross-exceptions, the Charging Party contends thatthe judge erred in not ordering the Respondent to pay interest on any
amounts deducted from the gross backpay due discriminatees Maria
Menchaca, Benny Pamplin, and Francis Cortez Ramirez by reason
of their receipt of funds in exchange for ``releases'' signed by them
at the Respondent's behest. As interest accrued on those amounts be-
tween the date the discriminatees began to incur losses as a result
of the Respondent unfair labor practices and the date those amounts
were received in exchange for the ``releases,'' we find merit in this
exception. We also find merit in the Charging Party's cross-excep-
tion that the judge miscalculated the amounts of net backpay due
discriminatees Jessie Meyer and Pamplin. Thus, we shall modify the
Order accordingly.Member Cohen notes that, pursuant to the releases, certain mone-tary amounts were paid to employees as severance pay. Inasmuch as
severance pay is to be deducted from gross backpay, Sheller-GlobeCorp., 296 NLRB 116, 117 (1989), these ``release'' payments werededucted by the judge from gross backpay. In addition, Member
Cohen notes that other employees continue to pursue claims with theDepartment of Labor (DOL). If DOL orders the payment of sever-
ance pay (or its functional equivalent), Member Cohen would be
amenable to a motion seeking a concomitant deduction from gross
backpay.4We deny the Respondent's request for oral argument as therecord, exceptions, and briefs adequately present the issues and the
positions of the parties. The Charging Party also excepts to the
judge's failure to grant the General Counsel and the Union their
legal fees and costs in moving to strike the Respondent's posthearing
effort to alter a witness' testimony and requests that the Board award
legal fees and costs incurred by it and the General Counsel in oppos-
ing the Respondent's exceptions. We also deny this request. The
Board provides for litigation expenses only in extraordinary cases as
a means of discouraging frivolous litigation. See Heck's Inc., 215NLRB 765, 767±768 (1974).5To the extent that an employee has made personal contributionsto funds that are accepted by the funds in lieu of the employer's de-
linquent contributions during the period of the delinquency, the Re-
spondent will reimburse the employee for amounts paid, with inter-
est, but the amount of such reimbursement will constitute a setoff
to the amount that the Respondent otherwise owes the funds. See
Donovan & Associates, 316 NLRB 169, 170 (1995).Houston Building Services, Inc. and Industrial,Technical & Professional Employees, a division
of District 1, Marine Engineers Beneficial
Association/National Maritime Union of Amer-
ica, AFL±CIO. Case 23±CA±10872May 1, 1996SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn September 29, 1989, the National Labor Rela-tions Board issued a Decision and Order in this pro-
ceeding in which it ordered the Respondent to make
whole 11 employees it had unlawfully discharged andto make whole 30 employees for wages lost as a result
of an unlawful 3-hour reduction in their working hours
on December 9, 1987, plus interest on sums due. It
further ordered the Respondent to make whole the em-
ployees by remitting to the Union's health, pension,
and annual benefit funds contributions the Respondent
failed to make.The United States Court of Appeals for the FifthCircuit enforced the Board's Decision and Order,1andthe United States Supreme Court denied the Respond-
ent's petition for a writ of certiorari.2A controversy having arisen over the liability forand amount of payments due under the Board's Deci-
sion and Order, the Regional Director for Region 23
issued a compliance specification and notice of hearing
on September 30, 1993, alleging the amounts of back-
pay due the 11 employees discharged on December 11,
1987, and backpay due the 30 employees who lost
wages as a result of a 3-hour reduction in working
hours on December 9, 1987. The Regional Director
issued an amended specification on April 1, 1994, set-
ting forth the amounts allegedly due to the funds. Pur-
suant to notice, a hearing was held before Administra-
tive Law Judge George Christensen on June 21 and 22,
1994.On April 21, 1995, the administrative law judgeissued the attached supplemental decision. The Re-
spondent filed exceptions and a supporting brief, and
the Charging Party filed limited cross-exceptions and a
supporting brief. The General Counsel and the Charg-
ing Party filed answering briefs to the Respondent's
exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-cided to affirm the judge's rulings, findings,3and con-clusions, and his recommended Order as modified.4ORDERThe National Labor Relations Board orders that theRespondent, Houston Building Services, Inc., Austin,
Texas, its officers, agents, successors, and assigns,
shall make whole the employees named below by pay-
ing them the amounts following their names, with in-
terest to be computed in the manner prescribed in NewHorizons for the Retarded, 283 NLRB 1173 (1987),minus tax withholding required by Federal and state
law. The Respondent shall also remit to the Union's
health, pension, and annual benefit funds the contribu-
tions which the Respondent failed to make, plus addi-
tional amounts, if any, as prescribed in MerryweatherOptical Co., 240 NLRB 1213 (1979).5We furtherorder that the Respondent make whole discriminatees
Maria Menchaca, Benny Pamplin, and Francis Cortez
Ramirez for interest accumulated on any amount de-
ducted from their backpay as a result of amounts re-
ceived by them in exchange for ``releases'' they signed 124DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Hereafter called the General Counsel.2Reported at 296 NLRB 808.at the behest of the Respondent up to the date they re-ceived those amounts, as computed in New Horizonsfor the Retarded, supra.Net BackpayJoyce M. Altum$12,486.69
22.65Clifton Bailey9,433.15
22.65Emestia Cadena22.65

Rita Cedillo Morales4,671.77
22.65Tommy L. Clark22.65

Francis Cortez Ramirez649.42
22.65Clemente Cortiz22.65

Charles A. Deshay22.65

Kim Du Triem7,731.60
22.65Louis Figueroa22.65

Howard L. Franklin22.65

Larry L. Galloway22.65

Cardenas Giollermo Jr.22.65

Milton L. Henderson22.65

Grady Kennie18,203.13
22.65Candelario S. Martinez22.65

Maria Menchaca12,160.24
22.65Jessie I. Meyer8,971.49
22.65Ophelia R. Milicia22.65

Helen L. North22.65

Benny H. Pamplin5,704.22
22.65Mary A. Pesina22.65

Willie B. Piper10,747.95
22.65Eugene Porter22.65

Anthony Rodriguez22.65

Gloria Rodriguez22.65

Lonnie D. Walker22.65

Onnie L. Walker10,289.70
22.65Booker T. Washington22.65

John L. Washington22.65
TOTAL BACKPAY$101,728.86
Contributions OwedITPE-NMU Health & Welfare Fund$29,257.20
ITPE-NMU Pension Fund22,755.60

ITPE-NMU Annual Benefit Fund79,319.52
TOTAL CONTRIBUTIONS$131,332.32
TOTAL AMOUNTS DUE:$233,061.18
Edward B. Valverde, Esq., for the General Counsel.1Paul McCulloch, Thomas W. Moore, and Veda Moore(Moore, Moore & McCulloch), of Sugar Land, Texas, forHouston Building Services, Inc.Sidney H. Kalban, of Jersey City, New Jersey, for District1.SUPPLEMENTAL DECISIONSTATEMENTOFTHE
CASEGEORGECHRISTENSEN, Administrative Law Judge. OnSeptember 29, 1989, the National Labor Relations Board (the
Board) issued a Decision and Order2holding Houston Build-ing Services, Inc. (HBS) on December 1, 1987, succeeded
Housekeepers Maintenance Service & Supply, Inc. (HMSS)
in providing custodial services at the Austin, Texas Federal
buildings; Industrial, Technical & Professional Employees, a
division of District 1, Marine Engineers Beneficial Asso-
ciation/National Maritime Union of America, AFL±CIO (theUnion) was the exclusive collective-bargaining representative
of HMSS' custodial service employees employed at the Aus-
tin Federal buildings at the time of the succession; those em-
ployees at that time were covered by a collective-bargaining
agreement between HMSS and the Union for a term extend-
ing from August 1, 1986, through October 31, 1989, wherein
HMSS recognized the Union as the exclusive collective-bar-
gaining representative of those employees and specified their
wages, hours, and working conditions; HBS offered and
HMSS' employees accepted employment by HBS at the
wages, hours, and conditions of employment they were re-
ceiving at the time of the succession; after the succession,
however, while HBS paid the employees the basic hourly
rate of pay they received while HMSS employees, HBS re-
fused to recognize and bargain with the Union as the exclu-
sive collective-bargaining representative of the employees;
discontinued payments to the health, pension, and annual
benefit funds providing the employees health, pension, and
annual benefits (paid vacations, paid holidays, paid sick
leave, etc.); on December 9, 1987, reduced the employees'
hours of work by 3 hours; on December 11, 1987, discharged
11 unit employees; took those actions without prior notice to
or bargaining with the Union; thereby violated the National
Labor Relations Act (the Act); and to remedy those viola-
tions, inter alia, ordered HBS:1. To make whole 11 discharged HBS employeesÐJoyceAltum, Clifton Bailey, Grady Kennie, Kim Du Triem, Maria
Menchacha, Jessie Meyer, Rita Cedillo Morales, Benny
Pamplin, Willie Piper, Frances Cortez Ramirez, and Onnie
WalkerÐfor the wages they lost as a result of their Decem-
ber 11, 1987 unlawful discharges and losses of the type de-
scribed in Kraft Plumbing, 252 NLRB 891 fn. 2 (1980)(medical and dental expenses incurred due to their loss of
coverage by the health and welfare fund), plus interest on the
sums due. 125HOUSTON BUILDING SERVICES3Reported at 936 F.2d 178.4Reported at 112 S.Ct 1159.5It is undisputed the back period extends from December 11,1987, through May 31, 1990, when HBS lost its GSA contract and
ceased operations at the Austin Federal buildings.2. To make whole 30 HBS employees for the wages theylost as a result of the 3-hour reduction in their working hours
on December 9, 1987, plus interest on the sums due.3. To make whole the health, pension, and annual benefitfunds for the contributions they lost as a result of HBS' fail-
ure to make those contributions, plus losses of the type de-
scribed in Merryweather Optical Co., 240 NLRB 1219(1979)Ðsuch as penalties levied for delinquent payment of
requisite contributions, fund losses resulting from failures to
tender timely contributions.The United States Court of Appeals for the Fifth Circuitupheld the Board's Decision and Order in 19913and, in1992, the United States Supreme Court denied HBS' petition
for a writ of certiorari.4A controversy having arisen over theliability for and amount of payments due under the Board's
Order and Decision, Region 16 in 1993 issued an initial
backpay specification and notice of hearing alleging the
amount of backpay due the 11 employees discharged on De-
cember 11, 1987, and due the 30 employees who lost 3 hours
of pay on December 9, 1987. In 1994, the Region issued an
amended specification adding the amounts allegedly due to
the funds. Both the initial and the amended specification no-
tified HBS it must file a timely answer complying with the
Board's Rules and Regulations. HBS filed timely answers to
the initial and amended specifications, after requesting and
securing continuances to enable HBS to complete its an-
swers. In June 1994, I conducted a hearing on the issues
raised by the amended specification and HBS' answer there-
to.HBS asserts: (l) payment of backpay to 9 of the 11 dis-chargees (Bailey, Kennie, Menchaca, Meyer, Cedillo Mo-
rales, Pamplin, Piper, Cortez Ramirez, and Walker) is not
warranted on the ground those employees will be made
whole for their wage losses by their receipt of severance pay
from HBS through a proceeding brought against HBS on be-
half of the 9 by the United States Department of Labor
(DOL), in view of the fact the United States General Ac-
counting Office (GAO) is withholding $33,627.32 from the
amounts due to HBS under HBS' contract with the General
Services Administration (GSA) to perform custodial services
at the Austin Federal buildings, to satisfy HBS' potential
severance pay liability under that contract; (2) payment of
backpay to 3 of the 11 (Menchaca, Pamplin, and Cortez Ra-
mirez) is not warranted on the ground HBS paid certain
moneys to the 3 and, in consideration of those payments, the
3 released their backpay claims against HBS or, at least, the
sums paid by HBS to the 3 should be deducted from any
backpay due to the 3 under the terms of the Board's Order
as ``interim earnings''; (3) HBS should not be ordered to
make payments to the health, pension, and annual benefit
funds because: (a) HBS neither assumed HMSS' agreement
with the Union nor entered into any other agreement with the
Union mandating those payments, thus HBS was never party
to any agreement requiring such payments throughout the
backpay period; (b) the Employee Retirement Income Secu-
rity Act requires such recoveries be accomplished exclusively
through that Act, preempting the Board from seeking such
recovery, and (c) since HBS paid amounts it should have
paid to the funds to the employees, requiring HBS to reim-burse the funds would constitute a double payment and ex-ceed the Board's remedial powers under the Act.Section 3 of the amended specification alleges the grossbackpay and interest due each of the 11 dischargees during
the backpay period5is properly calculated by adding to thebasic wage rate each of the 11 was paid at the time of the
discharge ($5.43 per hour); 10 cents per hour for uniform
laundering and maintenance; 45 cents per hour in lieu of a
45-cent-per-hour contribution to the health fund; 35 cents per
hour in lieu of a 35-cent-per-hour contribution to the pension
fund; and $1.22 per hour in lieu of a $1.22 contribution to
the annual benefit fund (a fund established to maintain the
normal pay of the employees during their absences from
work on authorized vacations, holidays, and sick leave), for
a total of $7.55 per hour and multiplying that figure by the
average number of hours the 11 were working per week prior
to their discharges.HBS disputes the accuracy of the average hours calcula-tion.HBS did not dispute the propriety of adding to the basicwage rate and paying to the 11 dischargees the 10-cent-per-
hour payment the 11 employees would have received during
the backpay period for uniform maintenance but for their un-
lawful discharges and the 35-cent-per-hour payment which
HBS should have paid to the pension fund on behalf of the
11 for each hour the 11 would have worked during the back-
pay period but for their unlawful discharges, but contends the
11 should not be compensated for the 45 cents per hour HBS
should have paid to the health fund for each hour they would
have worked during the backpay period but for their unlaw-
ful discharges and the $1.22 per hour HBS should have paid
to the annual benefit fund for each hour the 11 would have
worked during the backpay period but for their unlawful dis-
charges, on the ground the payments which should have been
paid to the health fund and the annual benefit fund are not
``wages.''The amended specification details interim earnings deduc-tions from the gross backpay calculation of the wage losses
of the 11 dischargees during the backpay period, based on
information supplied by the 11 to the Region and other
records it was able to secure.HBS contends additional deductions from the gross back-pay due to some of the 11 should be made on the ground
during the backpay period: some of the 11 failed to make
reasonable efforts to secure interim employment; some of the
11 were unavailable for work; and some of the 11 voluntarily
removed themselves from the work force. HBS in its answer,
however, did not identify the employees who allegedly failedto make such efforts, were unavailable or voluntarily re-
moved themselves from the work force; HBS did not state
the duration of the alleged failures or unavailability; and
HBS did not state the amounts which allegedly should be de-
ducted. Nor did HBS set forth in its answer any support for
those contentions.HBS also contends deductions from the gross backpay dueto the 11 should be made on the ground the Region failed
to make a timely and full investigation of the interim earn- 126DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6For authority supporting my rulings, see Coronet Foods, 316NLRB 700 (1995); Carlow's, Ltd., 315 NLRB 27 (1994), and HahnMotors, 314 NLRB 511 (1994).7Aquatech, Inc., 306 NLRB 975 fn. 6 (1991).ings of the 11 during the backpay period and failed to pro-vide HBS full information thereon prior to the hearing.In the course of the hearing, I granted the General Coun-sel's motion to consider the premises and figures set out in
sections 4, 6, and 7 of the amended specification as true in-asmuch as HBS, in its answer to those sections, generally de-
nied the correctness and accuracy of the premises and figures
stated but failed to set forth premises, figures, and support
for a challenge thereto, as required by Section 102.56 (b) of
the Board's Rules and Regulations. I thus rejected HBS' at-
tempt during the hearing to introduce evidence supporting a
challenge to the premises and figures of sections 4, 6, and
7 of the amended specification.Subsequent to the close of the hearing, the parties filedbriefs.HBS attached evidentiary material to its brief allegedlysupporting a challenge to the premises and figures of speci-
fications 6 and 7.The General Counsel filed a motion to strike that material.
Subsequent to the close of the hearing, HBS filed a motionfor leave to reopen the hearing to permit HBS to introduce
evidence allegedly supporting a challenge to the premises
and figures of sections 6 and 7 of the amended specification
and amend its answer to those sections accordingly. Alter-
natively, HBS moved to strike sections 6 and 7. The motion
did not request leave to reopen the hearing to introduce evi-
dence allegedly supporting a challenge to the premises and
figures of section 4 and amend its answer to that section.The General Counsel and the Union opposed HBS' motionon the ground my prior rulings were correct as a matter of
law.I granted the parties leave to file replies to their opposingcontentions.HBS again attached evidentiary material to one of its re-plies (HBS filed separate replies to the opposition to its mo-
tion and to the General Counsel's motion to strike the evi-
dentiary material attached to HBS' posthearing brief) pur-
porting to support its challenge to the premises and figures
of sections 6 and 7. The General Counsel moved to strike
that material.The issues created by the foregoing shall be resolvedbelow.I. THEPOSTHEARINGMOTIONS
In essence, HBS' posthearing motion seeks a reversal ofmy ruling its general denial of sections 6 and 7 (as well as
sec. 4) of the amended specification acted as an admission
and precluded HBS from introducing evidence at the hearing
allegedly supporting a challenge to the premises and figures
contained in sections 6 and 7. My ruling was based on Sec-
tion 102.56 of the Board's Rules and Regulations, which
states allegations contained in a backpay specification shall
be deemed admitted as true and admitted when a respondent,
in its answer thereto, generally denies such allegations but
fails to ``specifically state the basis for disagreement withthe specification, setting forth in detail the Respondent's po-
sition as to the applicable premises and furnishing the ap-
propriate supporting figures.''6The record established the Region addressed repeated re-quests to HBS prior to the hearing for access to HBS records
enabling the Region to determine the average number of em-
ployees within the unit and the average number of hoursthose employees worked during the backpay period and that
HBS failed and refused to supply the requested records, de-
spite its possession of and/or access thereto.This limited the Region to reliance on secondary evidence(the HMSS-Union agreement; the GSA-HBS contract, infor-
mation furnished by HBS to DOL with respect to the sever-
ance pay claim before that agency, information furnished by
the employees and the Union, etc.) to establish the number
of employees on the job at the time of the succession (30),
the number of hours the dischargees would have worked but
for their discharges, and the wages the dischargees would
have received but for their discharges.The amended specification notified HBS that ``pursuant toSection 102.56 of the Board's Rules and Regulations the Re-
spondent (HBS) shall ... file ... an answer ... (and) 
tothe extent that such answer fails to deny allegations of the
Specification in the manner required under the Board's
Rules and Regulations, and the failure to do so is not
adequately explained, such allegations shall be deemed to
be admitted to be true and the Respondent shall be pre-
cluded from introducing any evidence controverting
them.''HBS demonstrated its awareness of the requirements ofSection 102.56 by filing a detailed answer to section 3 of the
amended specification.Despite that awareness and HBS' acceptance of the final-ity of my ruling with respect to its answer to section 4, HBS
at this late date contends it should be permitted to reopen the
record, introduce evidence allegedly supporting a challenge
to the premises and figures of sections 6 and 7, and amend
its answer thereto or those specifications should be stricken.HBS alleges as grounds therefor the General Counselfailed to comply with the requirements of Section 10624.2 of
the Board's Casehandling Manual. HBS contends that section
requires the General Counsel to give HBS an opportunity to
amend its answers to sections 6 and 7 with a statement of
premises, figures, and support therefor challenging the prem-
ises and figures of the specifications prior to moving for aruling those specifications be deemed true and admitted due
to HBS' general denial.The General Counsel was not required to afford HBS thatopportunity prior to filing his motion.7There might be somebasis for affording HBS that opportunity had the General
Counsel filed a pretrial motion to either strike HBS' answerto sections 6 and 7 or to enter summary judgment the allega-
tions there be considered as true and admitted and the Gen-
eral Counsel was informed by HBS prior to the hearing HBS
had support for and wished to mount a challenge to the alle-
gations of sections 6 and 7. In this case, however, that op-
portunity was sought by HBS after HBS' receipt of theoriginal and amended specifications, after HBS sought andsecured extensions of time for filing its answers thereto, and
where there is no evidence the General Counsel was aware
at any time prior to the hearing HBS wished to, or had any
basis for, challenging the premises and figures contained in
sections 6 and 7 (as well as sec. 4). In fact, prior to the hear- 127HOUSTON BUILDING SERVICES8Iron Workers Local 373 (Building Contractors), 295 NLRB 648,655 fn. 41 (1985).9Sheller-Globe Corp., 296 NLRB 116, 117 (1989).ing, HBS' counsel conveyed the impression to Regional per-sonnel HBS did not have access to or available records relat-
ing to the premises and figures set out in sections 6 and 7
and not until HBS during the hearing attempted to challenge
those premises and figures did it appear HBS had, or had ac-
cess to, records relating to the allegations of sections 6 and
7 during the time it was preparing its answers to the speci-
fications.The original and the amended specification put HBS onnotice it was required in its answers to state the premisesand figures it believed should be substituted for those in the
specification and that a general denial would not suffice.HBS' receipt of that notice and awareness of the require-
ments of Section 102.56 of the Board's Rules in filing its an-
swers was evidenced by HBS' detailed challenge to the
premises and figures of amended specification 3, including
the citation of specific supporting data and figures.It was reasonable for the Region to conclude HBS did nothave information, grounds for, or intention to challenge the
premises and figures set out in sections 4, 6, and 7 of the
specifications prior to the hearing.HBS' reliance on the provision of the Casehandling Man-ual cited above is misplaced; the provisions of the
Casehandling Manual are guides, they are not mandates.8HBS' attempt at and subsequent to the hearing to intro-duce evidence allegedly supporting a challenge to the prem-
ises and figures of sections 6 and 7, amend its answers there-
to, or secure the dismissal of those sections, thus appears to
be a disingenuous attempt to avoid the consequences of its
failure to cooperate with the Region in a timely submission
of pertinent data either in its possession or available prior to
the hearing and to excuse its failure to comply with Section
102.56 of the Board's Rules and Regulations at the time it
filed its answers thereto (perhaps to place the General Coun-
sel and the Union at a disadvantage in cross-examining HBS'
witness(es) and questioning supporting data those witnesses
attempted to sponsor, as well as their securing and introduc-
ing rebuttal thereto).On the basis of the foregoing, I deny HBS' motion to re-open the record to receive evidence allegedly supporting a
challenge to the premises and figures of sections 6 and 7 of
the amended specification, amend its answers thereto, or
strike those sections of the amended specification.The General Counsel and the Union moved to strike evi-dentiary material attached to HBS' posthearing brief and to
HBS' reply to their opposition to HBS' motion. That mate-
rial purports to support an HBS challenge to the premises
and figures contained in sections 4, 6, and 7 of the amended
specification and is within the scope of my ruling barring the
introduction of such evidence.On the basis of the foregoing, I grant the General Coun-sel's and the Union's motions to strike the evidentiary mate-
rial attached to HBS' posthearing filings.FINDINGSAND
CONCLUSIONSII. DOTHEPENDINGCLAIMSOF9OFTHE11
DISCHARGEDEMPLOYEESFORSEVERANCEPAY
PRESENTLYPENDINGBEFOREDOLBARTHEIRRECEIPT
OFBACKPAYPURSUANTTOTHEBOARD
'SORDER
The Board does not seek severance pay payments as partof the remedy for HBS' unlawful conduct.Nine of the eleven employees unlawfully discharged onDecember 11, 1987, filed claims for severance pay with
DOL. HBS denied liability for payment of those claims and
DOL has not issued a final decision on the claims.HBS contends the nine should be denied backpay in thisproceeding, noting GAO is withholding moneys due to HBS
under HBS' contract with GSA for the performance of custo-
dial services at the Austin Federal buildings by HBS' em-
ployees and contending the receipt by the nine of severance
pay pursuant to a DOL order will make the nine whole for
their loss of earnings due to their unlawful discharges.While the Board treats severance pay as interim earningsdeductible from gross backpay due to a discriminatorily dis-
charged employee,9there is no assurance the nine employeeswill prevail before DOL (or after subsequent appeals), no de-
termination which employees (if any) are entitled to receive
severance pay, and no determination of how much (if any-
thing) any employee may receive.Under these circumstances, this contention is rejected.III. DORELEASESSIGNEDBYTHREEOFTHE
DISCHARGEDEMPLOYEESBARTHEIRRECEIPTOF
BACKPAYPURSUANTTOTHEBOARD
'SORDER
In 1994 discharged employees Cortez Ramirez, Menchaca,and Pamplin signed documents containing statements they
understood DOL had filed claims on their behalf in case 91
SCA 30 against HBS for severance pay, they were accepting
payments from HBS of $1,360.54, $715.35, and $910.07, re-
spectively, and they ``authorize(d) and instruct(ed) the De-
partment of Labor to dismiss the claim(s). ... asserted in

(their) behalf against Houston Building Services, Inc.''The documents also contained statements that the threesignatories accepted the sums set out above:To extinguish all claims I have arising out of my em-ployment with Houston Building Services, Inc., includ-
ing but not limited to the termination of my employ-
ment.and that, in consideration of the sums paid to them, they:Released, acquitted and forever discharged HoustonBuilding Services, Inc. ... from any claims, demands

and causes of action of whatever nature, including but
not limited to the claims asserted in the above-de-
scribed case.An HBS representative solicited and secured the signaturesof the three to the documents without the knowledge of or 128DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10An attachment to HBS' answer to the amended compliancespecification (attachment A, G.C. Exh. 1 (ee)) states DOL is seeking
severance pay of $2416 on behalf of Cortez Ramirez, $453 on behalf
of Menchaca, and $1208 on behalf of Pamplin as opposed to HBS'
contention only $1,360.54 may be due to Cortez Ramirez, $215.35
to Menchaca, and $910.07 to Pamplin. It is notable the amounts re-
ceived by Cortez Ramirez and Pamplin in return for their signatures
to the documents described above are identical to the amounts HBS
contended may be due in severance pay to those employees rather
than the amounts sought by DOL. There was no explanation why
the $225.35 figure, the amount HBS contended was due to
Menchaca in severance pay, was scratched out and a higher figure
written in on that document.11Ideal Donut Shop, 148 NLRB 236, 237±238 (1964), enfd. 347F.2d 498 (7th Cir. 1965). Also see Michael M. Schaefer, 261 NLRB272 (1982).12Jones Plumbing Co., 277 NLRB 437, 444 (1985).13Federal Screw Works, 310 NLRB 1131 (1993).14Laborers Health & Welfare Trust Fund v. Advance LightweightConcrete Co., 484 U.S. 539 (1988).15L.A. Beefland, 232 NLRB 1189 (1977), and Spruce Up Corp.,209 NLRB 194 (1974), based on NLRB v. Burns Security Services,406 U.S. 272 (1972).participation by a representative of the Board or the Union(or private counsel).There is no evidence at the time the three signed the docu-ments they knew the amount of severance pay DOL was
seeking on their behalf10nor that they knew the amount ofbackpay the Board seeks on their behalf.The Board has stated:Reinstatement and backpay are remedies which theBoard provides in the public interest to enforce a public
right. No private right to such relief attaches to a
discriminatee which he can bargain away or com-
promise ... if a settlement of charges was desired by

the Respondents, negotiations for that purpose should
have been with the Regional Director, in accordance
with well-established procedures .... We 
shall orderfull backpay for any loss of pay he may have suffered
less the amount the Respondents already paid.11and has ruled a document signed by a discriminatee in con-
sideration of payment to him of moneys satisfying his claim
to pay for a 2-day discriminatory layoff, without the knowl-
edge or participation of any representative of the Board or
the union representing him, does not waive his public right
as a discriminatorily discharged employee under the Act tothe Board's grant to him of the traditional remedies of back-
pay and reinstatement.12The Board has also ruled the payment of severance pay toan unlawfully discharged employee is not a remedy for hisunlawful termination and does not waive his right under the
Act to traditional remedies, i.e., reinstatement and backpay.13Since the documents signed by the three refer solely totheir pending claims for severance pay before the Department
of Labor and make no reference to their pending claims for
backpay before the Board; HBS offered and paid the exact
sum counsel for HBS claimed as the correct amount of sev-
erance pay due two of the three; HBS' original offer to the
third was the exact sum counsel for HBS claimed as the cor-
rect amount of severance pay due the third until changed for
unexplained reasons; the three unsophisticated discriminatees
were not represented or advised by any Board or Union or
private counsel in the negotiation of the sums paid nor what
they covered; the three discriminatees neither were aware of
nor notified of the value of their claims before either the De-
partment of Labor or the Board prior to signing the docu-ments; I find and conclude by signing the documents thethree discriminatees did not waive their right to a full remedy
in this case, i.e., backpay for the wage losses they suffered
by virtue of HBS' unlawful discrimination against them.Whether the amounts received by the three should be de-ducted from any gross backpay due to them pursuant to the
Board Order as interim earnings shall be resolved below.IV. DOESERISABARTHEBOARDFROMORDERING
PAYMENTSTOTHEFUNDS
HBS contends the Board is barred from seeking and secur-ing payments to the funds of contributions HBS should have
made to the funds to finance its employees' health, pension,
and annual benefits (paid vacations, paid holidays, paid sick
leave, etc.) during the backpay period, on the ground the
Employee Retirement Income Security Act (ERISA) has ex-
clusive jurisdiction over claims against employers for such
payments.The contention has no merit.
The Board seeks the recoveries to remedy HBS' violationof Section 8(a)(5) of the Act, i.e., because of HBS' failure
to notify and bargain with the Union either to agreement or
impasse prior to implementing changes in their health, pen-
sion, and annual benefits, i.e., prior to discontinuing con-
tributions to the funds providing those benefits.The Board is not enforcing a contractual obligation withinthe purview of Section 502(g) and 515 of ERISA; it is rem-
edying HBS' violation of Section 8(a)(1) and (5) and Section
8(d) of the National Labor Relations Act, a matter within theBoard's exclusive jurisdiction.14Thus a Board Order directing reimbursement to the fundsof the contributions HBS unlawfully withheld is an exercise
of the Board's traditional and normal remedial powers.This contention is therefore rejected.V. DOESTHEABSENCEOFANYSIGNEDCOLLECTIVE
-BARGAININGAGREEMENTBETWEENHBSANDTHE
UNIONREQUIRINGHBSTOMAKEPAYMENTSTOTHE
FUNDSBARTHEBOARDFROMORDERINGPAYMENTSTO
THEFUNDSORHBSEMPLOYEES
As noted above, the Board enforces rights and obligationscreated by public law. Ordering a successor employer tocontinue to tender fund contributions established by a prede-
cessor employer until and unless the successor employer has
recognized the union representing the predecessor's employ-
ees it has hired with their understanding those contributions
will continue and bargained with that union either to impasse
or agreement is enforcement of a right and obligation created
by the Act.A Board Order directing payment to employees who werediscriminated against by an employer is also enforcement of
such a right and obligation. While the right or obligation
may be based on terms of the predecessor's (the HMSS-
Union) agreement, it is nevertheless enforceable on the basis
of the principles set out above.15 129HOUSTON BUILDING SERVICES16Stone Boatyard v. NLRB, 715 F.2d 441, 446 (9th Cir. 1983);cert. denied 446 U.S. 937 (1984). Also see NLRB v. Transport Serv-ice Co., 970 F.2d 562 (5th Cir. 1992).It is further apparent the GSA-HBS contract contemplateda carryover of the provisions of the WMSS-Union agreement
governing the rates of pay, wages, hours, and working condi-
tions of HBS' employees following the succession. HBS,
however, in clear violation of its obligations under the Act,
unilaterally elected to make selective changes there, includ-
ing withholding continued contributions to the funds and a
reduced workshift on December 9, 1987.On the basis of the foregoing, I find and conclude the ab-sence of a collective-bargaining agreement between HBS and
the Union does not bar the Board from exercising its powers
under the Act to remedy HBS' unfair labor practices by or-
dering fund reimbursement and employee payments to com-
pensate the funds and the employees for their losses occa-
sioned by HBS' discrimination against them.VI. DOESTHEBOARD
'SORDERDIRECTINGPAYMENTSTO
THEFUNDSEXCEEDITSREMEDIALPOWERS
It is undisputed the month prior to the succession (Novem-ber 1987) HMSS paid its employees $5.43 for each hour
they worked that month plus 10 cents for uniform cleaning
and that HMSS contributed to the ITPE-NMU Health &
Welfare Fund 45 cents for each hour those employees
worked that month, 35 cents to the ITPE-NMU Pension Fund
for each hour, and $1.22 to the ITPE-NMU Annual Benefit
Fund for each hour.It is also undisputed on and after December 1, 1987, theGSA-HBS contract required HBS to pay its employees $5.43
for each hour worked plus 10 cents per hour as a uniform
cleaning allowance, 45 cents per hour for ``Health & Wel-
fare,'' $1.22 per hour ``for the purpose of providing vaca-
tions, holidays and sick leave'' (the annual benefits), and 35
cents per hour for the ``Pension Fund.''It is further undisputed HBS elected to comply with theGSA-HBS contract by continuing to pay to the 30 HMSS
employees it hired on December 1, 1987, the $5.43 per hour
wage rate and 10 cents uniform allowance per hour they had
been receiving, but paid to the employees rather than tothe funds additional payments with their wages as a sub-stitute payment for their health and annual benefits.HBS argues since it paid its employees directly moneys itshould have contributed to the funds, ordering HBS to now
reimburse the funds as well constitutes a double payment and
exceeds the Board's remedial powers.The Board and reviewing courts have rejected that argu-ment. As the Ninth Circuit in a similar situation stated in
1983:The diversion of contributions for the union funds un-dercut the ability of those funds to provide for future
needs.16On the basis of the foregoing, I reject this contention.VII. AREHEALTHANDWELFAREANDANNUAL
BENEFITS``WAGES''HBS in its answer admitted the addition of 10 cents perhour for uniform maintenance and 35 cents per hour for pen-
sions set forth in the GSA-HBS contract and paid per hourworked by HBS to its custodial employees were reasonableand appropriate additions to the basic wage rate utilized by
the Board for computing lost wages, but contended the 45-
cent-per-hour health and welfare benefit amount and the
$1.22-per-hour annual benefit amount (for sick leave, vaca-
tions, and holidays) were improper additions, alleging those
benefits are not wage components.This contention is patently frivolous; those benefits werelisted as wage components in the GSA-HBS contract and
HBS recognized them as wage components by paying
amounts directly to the employees in lieu of contributions to
the funds.The contention is rejected.VIII. THEFORMULAEFORCOMPUTATIONOFTHE11
DISCHARGEES' GROSSBACKPAY
Section 3 of the amended specification alleges and HBS'answer thereto denies the quarterly gross backpay due each
of the 11 dischargees under the terms of the Board's Order
is correctly calculated by multiplying the average number of
hours each would have worked during the backpay period
but for their discharges by the hourly wages they would have
earned during the backpay period. The specification alleged
the wages each would have received during the backpay pe-
riod was $7.55 per hour and that each would have worked
the following number of hours per week:Joyce Altum17.00
Clifton Bailey17.26

Grady Kennie18.69

Kim Du Triem17.00

Maria Menchaca13.22

Jesse Meyer17.30

Rita Cedillo Morales17.27

Benny Pamplin16.76

Willie Piper18.38

Francis Cortez Ramirez15.66

Onnie Walker16.46
The $7.55 per hour is a total figure derived by adding thewage components in effect at the time of the succession to
the basic wage rate paid pursuant to the GSA-HBS contract.In its Exhibit A and its attachments B(4), (5), (7), (8), (l0),and (11) attached to its answer to section 3 of the amended
specification, HBS set forth the same hours-per-week figurespecified above for Bailey, Du Triem, Menchaca, Meyer,
Cedillo Morales, Pamplin, Piper, Cortez Ramirez, and Walk-
er; a higher figure (17.26) for Altum and lower figures forKennie (17.08) and Meyer (13.22).Thus while in its answer HBS generally denied the accu-racy of the hours-per-week figures of Bailey, Triem, Men-
chaca, Meyer, Cedillo Morales, Pamplin, Piper, and Cortez
Ramirez, HBS in another portion of its answer citing specif-ics, HBS admitted those figures were accurate!With respect to Altum, Kennie, and Meyer, while HBSsubmitted specific figures challenging the hours-per-week
figures set out in the specification for those employees, HBS
failed to cite any support therefor or produce evidence sup-
porting the figures it cited.On the basis of the foregoing, I find the quarterly grossbackpay due the 11 dischargees was correctly calculated by
multiplying the average weekly hour figures cited in section
3 by an hourly rate of $7.55 over the backpay period. 130DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17That section advises regional personnel to make contact with al-leged discriminatees as soon as possible after the Region has deter-
mined a violation has occurred and to maintain contact with those
discriminatees thereafter, to advise the discriminatees of their obliga-
tion to mitigate their damages by seeking and securing, if possible,
other employment, and to collect data concerning their earnings and
availability during the period any backpay may be ordered on their
behalf.18NLRB v. Brown & Root, 311 F.2d 447 (8th Cir. 1963); SouthernHousehold Products, 203 NLRB 881 fn. 2 (1973); Heinrich Motors,166 NLRB 783 (1967).19All 11 appeared at the hearing. HBS interrogated all butMenchaca. HBS was offered and declined the opportunity to decline
Menchaca.20As noted heretofore, the Compliance Manual only providesguidance to regional personnel. Mandatory compliance with its pro-visions are not required.21Also see Consolidated Freightways v. NLRB, 892 F.2d 1052(D.C. Cir. 1989), and Mid-State Ready Mix, 316 NLRB 500 (1995).22Altum, as other HMSS/HBS employees, had full-time employ-ment during daytime hours with other employers and worked part
time for HMSS and HBS during evening and night hours.IX. SHOULDADDITIONALDEDUCTIONSBEMADEFROM
THEGROSSBACKPAYDUETOTHE11DISCHARGEESFOR
ALLEGEDDEFICIENCIESINTHEREGION
'SINVESTIGATION
OFTHEIRBACKPAYENTITLEMENTS
The Region's compliance officer acknowledged in 1993 hebegan his investigation to determine what deductions, if any,
should be made from the gross backpay due to the 11 dis-
chargees under the Board's Order, following the United
States Supreme Court's denial of HBS' final appeal of the
underlying Order.Citing Section 10540.2 of the Board's Compliance Man-ual,17HBS contends as a result of the Region's lack of com-pliance with that section, the Board failed to supply HBS
with a full and accurate record of the discriminatees' efforts
to secure other employment during the backpay period, the
times they were unavailable for work, and the amounts they
earned and that failure excuses HBS from the burden of
proving as an affirmative defense additional deductions
should be made from the gross backpay due to the 11 dis-
chargees pursuant to the Board's Order.The contention has no merit.
It is established law the wrongdoer, in this case HBS, hasthe duty of proving, as an affirmative defense, alleged
discriminatees were unavailable for work during the backpay
period, failed to seek and secure alternate employment, and
the amounts they earned in alternate employment during the
backpay period.18The Region furnished HBS with all the information gath-ered by the compliance officer in his investigation prior to
the hearing, issued subpoenas at HBS' request addressed to
the 11 dischargees requesting they bring to the hearing all
records in their possession concerning their efforts to secure
employment and their earnings during the backpay period,
and summoned all 11 dischargees to appear at the hearing
prepared to answer any questions addressed to them by HBS
and provide HBS any information HBS desired in these mat-
ters.19HBS knew the identity of the 11 unlawfully dischargedemployees in 1987; HBS had 7 years within which to inves-
tigate whether the 11 sought to mitigate their pay losses fol-
lowing their discharges; and HBS experienced no difficulty
in contacting the 11, as evidenced by the contacts HBS' rep-
resentative had with the dischargees in seeking their signa-
tures to releases in 1994. The Region is not obligated to in-
vestigate those matters;20and penalizing the employees tobenefit the wrongdoer, in this case HBS, for alleged short-comings in the regional investigation, is unwarranted.As the Supreme Court stated in NLRB v. Rutter-Rex Mfg.Co., 396 U.S. 258, 265 (1969):The Board is not required to place the consequences ofits own delay, even if inordinate, upon wronged em-
ployees to the benefit of wrongdoing employers.21On the basis of the foregoing, this contention is rejected.X. APPROPRIATEDEDUCTIONSFROMTHEGROSS
BACKPAYDUETHE11DISCHARGEESANDTHE
RESULTINGNETBACKPAYDUE
A. Joyce AltumThe amended specification lists the gross backpay Altumwould have earned during the backpay period but for her un-
lawful discharge at $17,010.55; earnings at work comparable
to her work for HBS for each of the four quarters of 1989
of $311.78; and earnings for each of the first two quarters
of 1990 of $1,668.50, totaling $4,584.12 in interim earningsand $12,486.43 in net pay due Altum to compensate her for
her unlawful discharge. The specification does not show any
interim earnings by Altum between the date she was dis-
charged (December 11, 1987) and December 3l, 1988.I credit Altum's testimony she sought but was unable tofind employment comparable to her employment by HMSS
and HBS22from the time HBS discharged her through theend of the second quarter of 1989, not just through 1988, and
that she secured comparable employment beginning in the
third quarter of 1989 and was so employed through the bal-
ance of the backpay period.Her earnings during the second and third quarters of 1989were $623.56 for each quarter rather than $311.78 and her
earnings during the second quarter of 1990 should reflect
$l,155.15 rather than the $1,668.55 listed in the specification.HBS failed to produce any evidence establishing duringthose portions of the backpay period that Altum was unable
to secure work comparable to her work for HBS, Altum was
unavailable for work at work comparable to the work she
performed for HBS prior to her discharge, failed to seek such
work, or voluntarily removed herself from the work force.On the basis of the foregoing, I find and conclude thegross backpay Altum would have earned during the backpay
period but for her unlawful discharge totaled $16,557.15, her
interim earnings during the period were $4,070.77, and the
net backpay due to her pursuant to the Board's Order is
$12,486.38, plus interest calculated at the rate and in the
manner set out in New Horizons for the Retarded, 283NLRB 1172 (1987).B. Clifton BaileyThe amended specification lists the gross earnings Baileywould have received from HBS but for his unlawful dis-
charge at $17,331.64; no earnings in work comparable to his
HBS employment between December 11, 1987, and the end 131HOUSTON BUILDING SERVICESof the last quarter of 1987; earnings of $407.65 for eachquarter of 1988; earnings of $729.90 for each quarter of
1989; and earnings of $1,654.02 for each of the first two
quarters of 1990.Bailey testified the record reflecting he earned $407.65during each quarter of 1988 was erroneous, since he sought
but was unable to find employment comparable to his em-
ployment at HBS until the second quarter of 1988, and thus
had no earnings during the first quarter of 1988. His interim
earnings figures for 1988 should rather show earnings of
$543.60 for each quarter of 1988 but the first quarter and no
earnings for the first quarter.The gross earnings figure for the second quarter of 1990was erroneously stated as $1,694.07; the correct figure is
$1,172.82.HBS failed to produce any evidence Bailey failed to seekor was unavailable for work comparable to his work at HBS
or voluntarily removed himself from the work force during
any portion of the backpay period.I therefore find and conclude the gross backpay Baileywould have earned and received from HBS during the back-
pay period but for his unlawful discharge was $16,810.39,
his interim earnings during that period were $7,377.24, and
the net backpay due Bailey pursuant to the Board's Order is
$9,433.15, plus interest calculated at the rate and in the man-
ner set out in section X,A, above.C. Grady KennieThe backpay specification lists $18,767.53 in gross earningsKennie would have earned during the backpay period but for
his unlawful discharge, no earnings at employment com-
parable to his HBS employment by Kennie during the entire
backpay period, and net backpay due to Kennie to remedy
HBS' unlawful discharge of Kennie of $18,767.53.I credit Kennie's testimony that he sought employmentduring the entire period by contacting employers of night
cleaning personnel and by asking employees of such employ-
ers about available employment, but was only able to secure
employment, as he put it, for a few months by K&B Con-

tract Maintenance and another few months by St. David Hos-
pital.HBS failed to develop any evidence, however, during whatquarters Kennie worked for the two employers, how many
hours he worked, and what he was paid.It was incumbent on HBS to develop such evidence. In theabsence of such proof, no interim earnings deductions vis-a-
vis Kennie shall be deducted from the backpay due to him.HBS also failed to establish during any part of the back-pay period Kennie was unavailable for work, not seeking
employment comparable to his employment by HBS or re-
moved himself from the work force.The specification erroneously listed Kennie's earnings dur-ing the second quarter of 1990 at $1,834.42; the correct fig-
ure is $1,269.99.On the basis of the foregoing, I find and conclude but forhis unlawful discharge, Kennie would have earned gross
backpay of $18,203.13. I therefore find and conclude the net
backpay due to Kennie to make him whole for his unlawful
discharge is payment by HBS to Kennie of that sum, plus
interest thereon at the rate of interest and in the manner set
out in section X,A, above.D. Kim Du TriemThe amended specification lists the gross backpay DuTriem would have earned but for her unlawful discharge at
$17,070.55; the period between the date Du Triem was dis-
charged (December 11, 1987) and December 30, 1987, as the
only period she was unable to secure employment com-
parable to her employment at HBS; and interim earnings
which equaled her earnings at HBS at comparable work for
the balance of the backpay period.Du Triem testified prior to her December 11, 1987 dis-charge by HBS, she worked 8 hours each Saturday and Sun-
day for the Hyatt Regency Hotel, a total of 16 hours per
week, in addition to the 17 hours per week she worked for
HBS. She further testified immediately following her dis-
charge by HBS, she secured full-time employment at the
hotel, working 8 hours per day, 5 to 6 days per week, or 40
to 48 hours per week; continued to so work until June 1989,
when she secured a higher-paying full-time janitorial job at
Advanced Micro Devices working 5 days per week, 8 hours
per day, or 40 hours per week, and continued in that employ-
ment for the balance of the backpay period.Du Triem testified she was paid the minimum hourly ratewhile working at the hotel and a higher wage rate (but less
than $7.55 per hour) at Advanced Micro. While she testified
she was covered by a health plan and a pension plan in both
of those employments, HBS failed to establish the monetary
value of those fringe benefits.Du Triem's hourly earnings in those two employments forhours equivalent to the hours she worked each week for HBS
during the backpay period were $142.80 between December
11 and 31, 1987; $618.80 during each quarter of 1988;
$618.80 during the first quarter of 1989; $1,100.75 during
the second quarter of 1989; $1,215.50 during the third and
fourth quarter of 1989; and $1,215.50 during the first quarter
of 1990, for total interim earnings during the backpay period
of $8,825.55.The gross pay she would have earned for the second quar-ter of 1990, but for her unlawful discharge, was $1,155.15,
not $1,668.55.On the basis of the foregoing, I find and conclude but forher unlawful discharge, during the backpay period Du Triem
would have earned gross pay of $16,557.15, that she had in-
terim earnings during the period of $8,825.55, and that the
payment by HBS to Du Triem of $7,731.60, the net earnings
she would have earned but for her unlawful discharge, plus
interest thereon calculated at the rate and in the manner set
out in section X,A, above, will make Du Triem whole for
the wage losses she suffered due to HBS' unlawful discrimi-
nation against her.E. Maria MenchacaThe amended backpay specification lists $13,274.83 ingross backpay due Menchaca for her earning losses during
the backpay period and no interim earnings during the entire
period.HBS failed and refused to avail itself of the opportunityto interrogate Menchaca at the hearing when she was made
available by the General Counsel.HBS produced no evidence Menchaca was unavailable forwork or failed to seek work or voluntarily removed herself
from the work force during the backpay period. 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Menchaca received $715.35 from HBS on May 19, 1994,in return for her signature to a release described earlier and
the amended specification erroneously listed Menchaca's
wage loss for the second quarter at $1,297.54 rather than the
correct figure of $898.30.In his posthearing brief, the General Counsel requested theamount received by Menchaca in return for signing the re-
lease described heretofore be offset from the gross backpay
due to Menchaca and the amount listed as Menchaca's pay
loss in the second quarter be corrected to the figure just
cited.In view of the foregoing, I find and conclude the paymentby HBS to Menchaca of $12,160.24 in net backpay, plus in-
terest calculated at the rate and in the manner set out in sec-
tion X,A, above, will make Menchaca whole for the dis-
crimination practices by HBS against her.F. Jessie MeyerThe amended specification lists total gross backpay due toMeyer to make her whole for her unlawful discharge at
$17,371.85, no interim earnings between December 11 and
30, 1987, the first, third, and fourth quarters of 1988, and in-
terim earnings in the second quarter of 1988 and each quarter
between January 1, 1989, and May 31, 1990, of $8009.Meyer testified she made no effort to seek employmentcomparable to her HBS employment between December 11
and 30, 1987, but sought employment at comparable jobs
after the 1987 Christmas holidays and at all times thereafter,
including the first, third, and fourth quarters of 1988.On the basis of the foregoing, I find and conclude Meyervoluntarily removed herself from the work force between
December 11 and 30, 1987, but was available and sought
employment unsuccessfully during the first, third, and fourth
quarters of 1988 and both sought and secured employment
during the balance of the backpay period.The gross backpay figure for the second quarter of 1990was erroneously calculated at $1698; the correct figure is
$1,175.54. Correspondingly, the interim earnings figure for
that quarter should also be reduced from $1698 to $1,175.54.Thus the gross backpay due Meyer to compensate her forher loss in earnings due to her unlawful discharge during the
backpay period is $16,457.49, less interim earnings of $7486,
for net backpay due to Meyer of $8,579.64, plus interest on
that amount calculated at the rate and in the manner set forth
in section X,A, above.G. Rita Cedillo MoralesThe amended specification lists $17,341.67 as the grossbackpay Cedillo Morales would have earned but for her un-
lawful discharge, and $12,669.90 as the amount she earned
in comparable work to that she performed for HBS while
working for other employers during the backpay period, for
net backpay of $4,671.77 due Cedillo Morales to make her
whole for the wage losses resulting from her unlawful dis-
charge.Only in the period between December 11 and 30, 1987,are no interim earnings shown for Cedillo Morales.I credit her testimony at all times during the backpay pe-riod she did not have employment comparable to her em-
ployment at HBS, she was available and sought such work.HBS failed to develop any evidence to the contrary.I thus find and conclude Cedillo Morales will be madewhole for the wage loss she suffered as a result of her un-
lawful discharge by HBS' payment to Cedillo Morales of
$4,671.77 plus interest calculated at the rate and in the man-
ner set out in section X,A, above.H. Benny PamplinThe amended specification lists the gross backpay duePamplin to make him whole the wage losses he suffered dur-
ing the backpay period due to his unlawful discharge at
$16,829.51 and the net backpay due him at the same amount,
with no interim earnings.Pamplin testified he sought and secured employment com-parable to his employment by HBS immediately after his De-
cember 11, 1987 discharge and remained continuously in that
employment through February 17, 1990, after which he se-
cured sporadic employment on a casual basis through the
first quarter of 1990 but was unable to secure compensable
employment during the second quarter of 1990.It was established Pamplin earned $83.80 in employmentcomparable to his HBS employment between December 11±
30, 1987; $1,097.78 during the first quarter of 1988;
$1,198.34 during each of the second, third, and fourth quar-
ters of 1988; the same amount in each quarter of 1989; and
$645.26 in the first quarter of 1990, for total interim earnings
during the backpay period of $10,215.22. As noted earlier,
Pamplin also received $910.07 in return for his signature to
a release, as discussed earlier. That amount shall be deducted
from his gross backpay figure.On the basis of the foregoing, I find and conclude HBS'payment to Pamplin of $5,098.07, the net earnings he would
have earned in HBS employment but for his unlawful dis-
charge, plus interest calculated at the rate and in the manner
set out in section X,A, above, will make Pamplin whole for
the discrimination practiced against him.I. Willie PiperThe amended specification lists the gross backpay Piperwould have earned during the backpay period but for her un-
lawful discharge as $18,456.31 Piper's interim earnings dur-
ing the period at $5,119.36, for a net backpay figure of
$13,336.95 due Piper.The amended specification lists the period of December 11through 30, 1987, and the first and second quarters of 1990
as the only periods Piper had no interim earnings.I credit Piper's testimony she actively sought work at em-ployment comparable to her employment by HBS at all times
during the backpay period she was not actively employed
during evening hours and find HBS failed to establish Piper
was not available and pursuing work equivalent to her em-
ployment by HBS during the entire backpay period.It was also established at the hearing Piper secured com-parable employment during the first and second quarters of
1990, earning $1,201.86 in the first quarter and $832.06 in
the second quarter. The figure for her gross pay loss for the
second quarter of 1990 was also incorrectly calculated at
$1804; the correct figure is $1,248.92.On the basis of the foregoing, I find and conclude thegross pay Piper lost during the backpay period due to her un-
lawful discharge was $17,901.23; her interim earnings during
the period was $7,153.28, and HBS' payment to her of
$10,747.95, her net pay loss resulting from her discharge, 133HOUSTON BUILDING SERVICESplus interest calculated at the rate and in the manner set outin section X,A, above, will make her whole for HBS' unlaw-
ful discrimination against her.J. Francis Cortez RamirezThe amended specification lists $12,650.94 as the grosspay Cortez Ramirez would have earned in HBS' employment
during the backpay period but for her unlawful discharge, no
interim earnings during the period, for a net backpay due Ra-
mirez as a remedy for her unlawful discharge of $12,650.94.I credit Cortez Ramirez' testimony she actively sought em-ployment comparable to her HBS employment immediately
following her discharge, she met with no success, and ceased
looking for such employment 5 months following her dis-
charge due to a heart condition and has been unable to work
since that time.On the basis of that testimony, I find and conclude to rem-edy its discrimination against Cortez Ramirez, HBS pay to
her the wages she would have earned during the 5 months
following her discharge, i.e., $2,955.83, less $1,360.54, the
amount she received from HBS in 1994 in return for signing
the release earlier described, for a net payment of $649.42,
plus interest calculated at the rate and in the manner set out
in section X,A, above.K. Onni WalkerThe amended specification lists $16,528.32 as the amountof pay Walker would have earned in HBS' employ during
the backpay period but for his unlawful discharge, $6,238.62
as his interim earnings during the backpay period, for net
backpay due to Walker to remedy the discrimination against
him of $10,289.70.The specification alleges Walker was employed in employ-ment comparable to his HBS employment in all but the first,
second, and third quarters of 1988 and between December 11
and 30, 1987.I credit Walker's testimony she was available for andsought work comparable to her work at HBS during the peri-
ods she did not have any interim earnings and HBS produced
no evidence to the contrary.The amended specification erroneously listed $1,615.55 asa setoff against the gross backpay Piper would have earned
but for her discharge during the second quarter of 1990. The
correct figure is $1,118.46, for total offsetting interim earn-
ings of $5,741.53.Based on the foregoing, I find and conclude HBS' dis-crimination against Walker will be remedied by HBS' pay-
ment to her of the net income she lost by virtue of her un-
lawful discharge, i.e., $10,289.70, plus interest calculated at
the rate and in the manner set out in section X,A, above.XI. THEPAYMENTSDUE30EMPLOYEESFORTHEIR
DECEMBER9
, 1987LOSS
Section 4 of the amended specification calculates the 3-hour pay loss of the 30 workers employed by HBS on De-
cember 9, 1987, due to the unilateral reduction in their
workshifts that day by multiplying their wage rate of $7.55
by three, for a total of $22.65.At the hearing I granted the General Counsel's motion toconsider HBS' general denial of that section as an admissionrather than a denial, in view of HBS' failure to cite in itsanswer differing premises and figures, with support therefor.HBS did not seek any reconsideration or reopening of thehearing with respect to that ruling.On the basis of the foregoing, I find HBS' payment toeach of the 30 employees named below of $22.65 plus inter-
est calculated at the rate and in the manner set out in section
X,A, above, will remedy HBS' unlawful discrimination
against these 30 employees:Joyce AltumJessie Meyer
Clifton BaileyOphelia Milicia

Ernestia CadenaRita Morales

Tommy ClarkHelen North

Clemente CortizBenny Pamplin

Charles DeshayMary Pesina

Kim Du TriemWillie Piper

Louis FigueroaEugene Porter

Howard FranklinFrancis Ramirez

Larry GallowayAnthony Rodriguez
Cardenas Giollermo Jr.Gloria Rodriguez

Milton N. HendersonLonnie Walker

Grady KennieOmni Walker

Candelario MartinezBooker Washington

Maria MenchacaJohn Washington
XII. CONTRIBUTIONSDUETOTHEFUNDS
Section 6 of the amended specification calculated HBS'work force averaged 30 employees during the backpay pe-
riod, the 30 worked an average of 16.8 hours per week dur-
ing the period, the contribution due to the pension fund for
each hour worked during the period was 35 cents for each
hour, the contribution due to the health and welfare fund for
each hour worked during the period was 45 cents for each
hour and the contribution due to the annual benefit fund for
each hour worked during the period was $1.22 per hour;
there were 129 weeks during the period; and the total num-
ber of employee hours worked during the period was 65,016.Multiplying 65,016 times 35 cents, a figure of $22,755.60was calculated as the total contribution due to the ITPE-
NMU Pension Fund; multiplying 65,016 times 45 cents, a
figure of $29,257.20 was calculated as the total contribution
due to the ITPE-NMU Health & Welfare Fund; and multiply-
ing 65,016 times $1.22, a figure of $79,319.52 was cal-
culated as the total contribution due to the ITPE-NMU An-
nual Benefit Fund.Section 7 of the amended specification thus calculated thepayment by HBS of the sums set out above as the total con-
tributions necessary to make the funds whole for the dis-
crimination practiced against them, plus interest.The Board's Order also directed the employees be madewhole for any losses they suffered as the result of HBS' fail-
ure to make the requisite contributions, such as medical bills,
etc. The specification, however, does not set forth any such
losses.In view of the foregoing, I find and conclude the paymentof the amounts specified above to the three funds will satisfy
HBS' obligations for withholding the contributions it should
have made to the funds during the backpay period.[Recommended Order omitted from publication.]